Title: To James Madison from William C. C. Claiborne, 27 September 1805 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


          § From William C. C. Claiborne. 27 September 1805, Concordia. “In consequence of a letter, I received on last Evening from Mr. Graham, of which the enclosed is a Copy, I shall set out on this Morning for New Orleans.
          “I cannot conjecture the unpleasant Rumors alluded to by Mr. Graham; but I persuade myself they will not prove of serious importance. I am indeed illy fitted for a Journey; my Health is far from being restored and I fear the fatigue to which I shall be exposed, may occasion a Relapse. But I shall nevertheless proceed, and will be in New Orleans as soon as possable.”
        